JUNIOR SUBORDINATED PROMISSORY NOTE




Date of Issue:  May 1, 2008




Principal Amount:  USD $3,420,000.




China Aoxing Pharmaceutical Company, Inc. (the “Company”) promises to pay to
Zhenjiang Yue (the “Payee”) the principal amount of Three Million Four Hundred
Twenty Thousand U.S. Dollars ($3,420,000).  The obligation will bear interest at
a rate of five percent (5%) per annum from the Date of Issue (specified above)
until the obligation is fully satisfied.  The principal and accrued interest on
this obligation shall be due and payable on December 31, 2012.  




This Note is being executed and delivered pursuant to the Agreement between the
Company and the Payee dated September 4, 2007, and is given in consideration of
the transfer by Payee to the Company of a 35% interest in the registered capital
of Hebei Aoxing Pharmaceutical Group Co., Ltd.  

All payments of principal and interest on this Note shall be made in such
currency of the United States of America as at the time of payment shall be
legal tender for payment of public and private debts.  Payments of principal and
interest are to be made by wire transfer to the account designated in writing by
the Payee and provided to the Company not less than three business day prior to
the date payment is due or at such other place as the Payee shall have notified
the Company in writing at least one business day before such payment is due.  

Prepayment.  The Company may prepay all or part of its obligation hereunder
without penalty.  




Subordination.  To induce future lenders to extend credit to the Company, the
Payee will subordinate all of the Company’s obligations to the Payee under this
Note to all of the Company’s obligations under any debt instrument that it
hereafter issues for fair value to any bank, institutional lender, or investor
in an offering underwritten or placed by an investment banking institution
(“Institutional Debt Instrument”).  Upon notice that the Company intends to
issue an Institutional Debt Instrument, the Payee will provide to the proposed
lender a subordination agreement in a form satisfactory to the lender in which
the Payee will agree not to receive payments hereunder at any time when the
Institutional Debt Instrument is in default or when payment hereunder would
cause the Institutional Debt Instrument to be in default.




Presentment etc.  The Company hereby expressly waives presentment, demand for
payment, dishonor, notice of dishonor, protest, notice of protest, and any other
formality.

Transferability.  Neither the Payee nor the Company may assign or otherwise
transfer its rights or obligations under this Note without the prior, written
consent of the other party hereto.  


























IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Note as of the date first written above.







CHINA AOXING PHARMACEUTICAL COMPANY, INC.




By ______________________

Name:  Hui Shao

Title:    Vice President


















